UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                              UNITED STATES

                                                        v.

                                 Airman Basic TRAVIS L. MCBRYDE
                                       United States Air Force

                                                  ACM 38828

                                              18 February 2016

            Sentence adjudged 17 March 2015 by GCM convened at Joint Base
            Andrews NAF Washington, Maryland. Military Judge: Joshua Kastenberg
            (sitting alone).

            Approved Sentence:          Dishonorable discharge and confinement for 102
            months.

            Appellate Counsel for the Appellant: Major Isaac C. Kennen.

            Appellate Counsel for the United States: Lieutenant Colonel Katherine E.
            Oler.

                                                     Before

                               ALLRED, MITCHELL, and MAYBERRY
                                    Appellate Military Judges

             This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                     under Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).





 The court notes that the court-martial order (CMO), dated 5 Jun 2015, incorrectly states the date of sentencing as
20 Mar 2015 instead of 17 Mar 2015. The court orders the promulgation of a corrected CMO.
Accordingly, the approved findings and sentence are

                                     AFFIRMED.



             FOR THE COURT



             LEAH M. CALAHAN
             Clerk of the Court




                                           2          ACM 38828